 
 Exhibit 10.1
AUTOBYTEL INC. AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
This Restricted Stock Award Agreement (“Agreement”) is entered into effective as
of the Award Date set forth on the signature page to this Agreement (“Award
Date”) by and between Autobytel Inc., a Delaware corporation (“Company”), and
the person set forth as Participant on the signature page hereto
(“Participant”).
 
This Agreement and the shares of restricted stock granted hereby are subject to
the provisions of the Autobytel Inc. Amended and Restated 2014 Equity Incentive
Plan (“Plan”). In the event of a conflict between the provisions of the Plan and
this Agreement, the Plan shall control. Capitalized terms used but not defined
in this Agreement shall have the meanings assigned to such terms in the Plan.
 
1. Award of Restricted Stock. Company hereby awards to Participant the number of
shares of common stock of Company, par value $0.001 per share, set forth on the
signature page to this Agreement (“Restricted Shares”), subject to the
Forfeiture Restrictions set forth herein.
 
2. Forfeiture Restrictions Lapse Schedule. All Restricted Shares awarded
pursuant to this Agreement are subject to forfeiture back to Company as may be
provided in Section 3 (“Forfeiture Restrictions”) subject to the Forfeiture
Restrictions lapsing in accordance with the vesting schedule set forth on the
signature page to this agreement (“Vesting Schedule”).
 
3. Effect of Certain Events on Forfeiture Restrictions.
 
(a)           Termination of Employment.
 
(i)           Termination of Employment By Company Without Cause or By
Participant With Good Reason. In the event Participant’s employment with Company
is terminated by Company without Cause or by Participant for Good Reason, the
Forfeiture Restrictions on the Restricted Shares that have not lapsed prior to
such termination of employment shall lapse. For purposes of this Agreement, the
terms “Cause” and “Good Reason” shall have the meanings ascribed to them in the
Severance Benefits Agreement by and between Company and Participant and
referenced on the signature page to this Agreement, as such agreement may be
amended from time to time (“Severance Benefits Agreement”).
 
(ii)           Termination of Employment By Company For Cause or By Participant
Without Good Reason. Upon the termination of Participant’s employment by Company
for Cause or by Participant without Good Reason, any Restricted Shares that
remain subject to the Forfeiture Restrictions at the time of termination of
employment shall be immediately forfeited and cancelled.
 
[Alternative Section 3(a)(ii) for Jeffrey H. Coats]
 
(ii)           Termination of Employment By Company For Cause or By Participant
Without Good Reason. Upon the termination of Participant’s employment by Company
for Cause or by Participant without Good Reason, any Restricted Shares that
remain subject to the Forfeiture Restrictions at the time of termination of
employment shall be immediately forfeited and cancelled; provided, however, that
in the case of a termination of Participant’s employment by Participant without
Good Reason, if Participant was a member of the Company’s board of directors at
the time of voluntary termination by the Participant without Good Reason and
Participant continues to serve as a member of the Company’s board of directors
after the termination of employment, then any Restricted Shares that remain
subject to the Forfeiture Restrictions at the time of termination of employment
shall not be immediately forfeited and cancelled, and the Forfeiture
Restrictions shall remain in effect and continue to lapse in accordance with the
Vesting Schedule during the time that Participant continues to serve as a member
of the Company’s board of directors. Upon ceasing to be a member of the
Company’s board of directors, any Restricted Shares that remain subject to the
Forfeiture Restrictions at the time of Participant ceasing to be a member of the
board of directors shall be immediately forfeited and cancelled.
 
 
 
 
 
 

 

 
 
(iii)           Termination of Employment By Reason of Participant’s Death. Upon
the termination of Participant’s employment by Company by reason of
Participant’s death, the Forfeiture Restrictions on the Restricted Shares that
have not lapsed prior to such termination of employment shall lapse.
 
(iii)           Termination of Employment By Company By Reason of Participant’s
Disability. Upon the termination of Participant’s employment by Company by
reason of Participant’s Disability, the Forfeiture Restrictions on the
Restricted Shares that have not lapsed prior to such termination of employment
shall lapse. For purposes of this Agreement, “Disability” shall mean Participant
becoming “permanently and totally disabled” within the meaning of Section
22(e)(3) of the Code or as otherwise determined by the Committee in its
discretion. The Committee may require such proof of Disability as the Committee
in its sole and absolute discretion deems appropriate, and the Committee’s
determination as to whether Participant has incurred a Disability shall be final
and binding on all parties concerned.
 
(b)           Change in Control. In the event of a Change in Control, the effect
of the Change in Control on the Restricted Shares shall be determined by the
applicable provisions of the Plan (including, without limitation, Article 11 of
the Plan), provided that (i) to the extent the Restricted Shares are assumed or
substituted by the successor company in connection with the Change in Control
(or the Restricted Shares are continued by Company if it is the ultimate parent
entity after the Change in Control), the Forfeiture Restrictions shall lapse in
accordance with clause (i) of Section 11.2(a) of the Plan only if Participant’s
employment is terminated within twenty-four (24) months following the date of
the Change in Control by Company or a Subsidiary (or the successor company or a
subsidiary or parent thereof) without Cause or by Participant for Good Reason;
and (ii) the Restricted Shares shall not be deemed assumed or substituted by a
successor company (or continued by Company if it is the ultimate parent entity
after the Change in Control) for purposes of Section 11.2(a) of the Plan if the
Restricted Shares are not assumed, substituted or continued with equity
securities of the successor company or Company, as applicable, that are
publicly-traded and listed on an exchange in the United States and that have
voting, dividend and other rights, preferences and privileges substantially
equivalent to the Restricted Shares. If the Restricted Shares are not deemed
assumed, substituted or continued for purposes of Section 11.2(a) of the Plan,
the Restricted Shares shall be deemed not assumed, substituted or continued and
shall be governed by Section 11.2(b) of the Plan.
 
(c)           Forfeiture upon Engaging in Detrimental Activities. If, at any
time while any Restricted Shares remain subject to the Forfeiture Restrictions
or within the twelve (12) months after (i) the Forfeiture Restrictions lapse as
to any Restricted Shares; or (ii) the effective date of any termination of
Participant’s employment by Company or by Participant for any reason,
Participant engages in, or is determined by the Committee in its sole discretion
to have engaged in, any (i) material breach of any non-competition,
non-solicitation, non-disclosure or settlement or release covenant or agreement
with Company or any Subsidiary; (ii) activities during the course of
Participant’s employment with Company or any Subsidiary constituting fraud,
embezzlement, theft or dishonesty; or (iii) activity that is otherwise in
conflict with, or adverse or detrimental to the interests of Company or any
Subsidiary, then (x) Restricted Shares still subject to Forfeiture Restrictions
shall be forfeited effective as of the date on which Participant engaged in or
engages in that activity or conduct, unless terminated sooner pursuant to the
provisions of this Agreement; (y) Restricted Shares for which the Forfeiture
Restrictions have lapsed but that are still in the possession of or control of
Participant shall be forfeited and returned to Company effective as of the date
on which Participant engaged in or engages in that activity or conduct, unless
terminated sooner pursuant to the provisions of this Agreement; and (z) the
amount of any proceeds realized by Participant from any sale or other transfer
of Restricted Shares as to which the Forfeiture Restrictions had lapsed shall be
forfeited by Participant and shall be paid by Participant to Company, and
recoverable by Company, within sixty (60) days following such termination date
of the Options.  For purposes of the foregoing, the following will be deemed to
be activities in conflict with or adverse or detrimental to the interests of
Company or any Subsidiary: (i) Participant’s conviction of, or pleading guilty
or nolo contendere to any misdemeanor involving moral turpitude or any felony,
the underlying events of which related to Participant’s employment with Company;
(ii) knowingly engaged or aided in any act or transaction by Company or a
Subsidiary that results in the imposition of criminal, civil or administrative
penalties against Company or any Subsidiary; or (iii) misconduct during the
course of Participant’s employment by Company or any Subsidiary that results in
an accounting restatement by Company due to material noncompliance with any
financial reporting requirement under applicable securities laws, whether such
restatement occurs during or after Participant’s employment by Company or any
Subsidiary.
 

 
 
(d)          Reversion of Forfeited Shares to Plan. Any Restricted Shares that
are forfeited shall be cancelled and revert to the Plan and shall again be
available for Awards under the Plan.
 
(e)        Reservation of Committee Discretion to Accelerate Lapse of Forfeiture
Restrictions.  The Committee reserves the right, in its sole and absolute
discretion, to accelerate the lapsing of the Forfeiture Restrictions under
circumstances not otherwise covered by the foregoing provisions of this Section
3.  The Committee is under no obligation to exercise any such discretion and may
or may not exercise such discretion on a case-by-case basis.
 
 
4. Restrictive Legend. Until Forfeiture Restrictions lapse, all book entry
accounts (or if applicable, certificates) representing the Restricted Shares
shall bear the following legend in addition to all other legends applicable to
shares of Company’s common stock:
 
The shares represented by this Advice [or Certificate, if applicable] are
subject to forfeiture to and recoupment by Autobytel Inc. and may not be sold or
otherwise transferred except pursuant to the provisions of the Amended and
Restated 2014 Equity Incentive Plan Restricted Stock Award Agreement by and
between Autobytel Inc. and [Participant] dated as of [Award Date].
 
As Forfeiture Restrictions lapse and Participant has made arrangements
satisfactory to Company to satisfy applicable tax-withholding obligations,
Company shall cause the foregoing restrictive legend to be removed with respect
to Restricted Shares that are no longer subject to the Forfeiture Restrictions.
Notwithstanding the foregoing, Participant agrees that Company may impose, and
Participant agrees to be bound by, Company policies and procedures with respect
to the ownership, timing and manner of resales of shares of Company's
securities, including without limitation, (i) restrictions on insider trading;
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by officers, directors and affiliates of Company following a public
offering of Company's securities; (iii) stock ownership or holding requirements
applicable to officers and/or directors of Company; and (iv) the required use of
a specified brokerage firm for such resales.
 
5. Section 83(b) Election Notice. If Participant elects under Section 83(b) of
the Code to be taxed immediately on the Restricted Shares rather than as the
Forfeiture Restrictions lapse, Participant must notify Company of the election
within ten (10) days of filing that election with the Internal Revenue Service.
 
6. Miscellaneous.
 
(a)           Nontransferability of Restricted Shares. The Restricted Shares
shall be nontransferable or assignable except to the extent expressly provided
in the Plan. This Agreement is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.
 
(b)           Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
 

 
 
(c)           Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles. The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
 
(d)           Headings. The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(e)          Notices. All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid. Notice by mail shall be
deemed delivered on the date on which it is postmarked.
 
Notices to Company should be addressed to:
 
Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA 92612-1400
Attention: Chief Legal Officer
 
Notice to Participant should be addressed to Participant at Participant’s
address as it appears on Company’s records.
 
Company or Participant may by writing to the other party designate a different
address for notices. If the receiving party consents in advance, notice may be
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties. Such notices shall be deemed
delivered when received.
 
(f)           Agreement Not an Employment Contract. This Agreement is not an
employment or service contract, and nothing in this Agreement or in the granting
of the Restricted Shares shall be deemed to create in any way whatsoever any
obligation on Participant’s part to continue as an employee of Company or any
Subsidiary or on the part of Company or any Subsidiary to continue Participant’s
employment or service as an Employee.
 
(g)           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto. The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(h)           Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
with the Plan and to interpret or revoke any such rules. All actions taken and
all interpretations and determinations made by the Committee (including
determinations as to the calculation, satisfaction or achievement of
performance-based vesting requirements, if any, to which the Restricted Shares
are subject) shall be final and binding upon Participant, Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.
 
(i)           Entire Agreement; Modification. This Agreement and the Plan
contain the entire agreement between the parties with respect to the subject
matter contained herein and may not be modified except as provided in the Plan
or in a written document signed by each of the parties hereto and may be
rescinded only by a written agreement signed by both parties.
 
Remainder of Page Intentionally Left Blank; Signature Page Follows
 
 

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Award Date.
 
 Award Date: 

 __________________
 Number of Restricted Shares: 

 __________________
 Severance Benefits Agreement: 
  __________________ 
 Vesting Schedule:
  __________________   

 

The Forfeiture Restrictions with respect to thirty-three and one-third percent
(33-1/3%) of the Restricted Shares shall lapse on each anniversary of the Award
Date, commencing with the first anniversary of the Award Date and ending on the
third anniversary of the Award Date.
 
 
 “Company”

 Autobytel Inc., a Delaware corporation
 
 
 
By:  _______________________________ 

 
 Glenn E. Fuller, Executive Vice
 
 President, Chief Legal and
 
 Administrative Officer and Secretary
 
 
 
 
 “Participant”

   _______________________________ 

 
 [Participant’s Name]

 
 
 
                                                                                   

 
